Citation Nr: 1140380	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-43 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating (evaluation) for service-connected right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1980 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claim at issue was previously remanded by the Board in May 2011 for further evidentiary development of requesting a VA audiological examination and requesting additional VA treatment records.  This was accomplished, and the claim was readjudicated in an August 2011 supplemental statement of the case (SSOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire increased rating period, audiometric testing has revealed, at worst, average puretone threshold of 38.75 and 84 percent speech recognition in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in January 2009 that informed of the requirements needed to establish an increased evaluation for right ear hearing loss.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right ear hearing loss.  VA provided the Veteran with examinations in September 2009 and August 2011.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right ear hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
  
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  When evaluating hearing loss in only one ear utilizing the percentage evaluation from 38 C.F.R. § 4.85, Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2011).

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2010), the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Right Ear Hearing Loss Rating Analysis

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased compensable disability rating for any period.  For the entire increased rating period, audiometric testing has revealed, at worst, average puretone threshold of 38.75 and 84 percent speech recognition in the right ear.  For the entire increased rating period, the service-connected right ear hearing loss was at worst Level II hearing acuity in the right ear.  The Veteran's non-service-connected left ear hearing loss will be assigned a Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f).  This results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a January 2009 VA audiological examination, which reflects puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 25, 45, and 50 decibels, respectively, with an average puretone threshold of 33.75 decibels.  The speech recognition score for the right ear was 84 percent.  The examiner noted that the Veteran's reported situations of greatest difficulty were hearing on the telephone and difficulty understanding conversation in background noise.  

Using Table VI, applying the results from the January 2009 VA audiological examination, the hearing impairment is Level II in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

In September 2009, on VA audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 30, 50, and 60 decibels, respectively, with an average puretone threshold of 38.75 decibels.  The speech recognition score for the right ear was 96 percent.  

Using Table VI, applying the results from the September 2009 VA audiological examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

In August 2011, on VA audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 20, 55, and 60 decibels, respectively, with an average puretone threshold of 36.25 decibels.  The speech recognition score for the right ear was 96 percent.  The examiner noted that the Veteran's reported situation of greatest difficulty was hearing at work.

Using Table VI, applying the results from the August 2011 audiology examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

The VA audiology examination reports of record show that for the entire period of initial rating appeal the Veteran has, at worst, Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for an increased (compensable) rating for right ear hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against an increased (compensable) rating for the entire increased rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 
January 2009 and August 2011 VA examiners specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, by noting that the Veteran's situations of greatest difficulty were hearing on the telephone and difficulty understanding conversation in background noise.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  

While the September 2009 VA audiologist did not specifically address the functional effects caused by the Veteran's right ear hearing loss, the Board finds that no prejudice results to the Veteran.  Crucially, other evidence of record adequately addresses this matter.  The earlier and later January 2009 and August 2011 VA examiners specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, by noting that the Veteran's situations of greatest difficulty were with hearing on the telephone and difficulty understanding conversation in background noise.  In any case, while the September 2009 VA audiology report is defective under Martinak with regard to consideration of extraschedular factors, the Board finds that the evidence of record, including the January 2009 and August 2011 VA examination reports created both before and after the September 2009 VA examination, is sufficient for the Board to consider whether referral for an extraschedular rating for hearing loss is warranted under 
38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty with hearing on the telephone and difficulty understanding conversation in background noise, which is associated with the service-connected right ear hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's right ear hearing loss disability.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) rating for right ear hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


